People v Sanchez (2017 NY Slip Op 07778)





People v Sanchez


2017 NY Slip Op 07778


Decided on November 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

Manzanet-Daniels, J.P., Andrias, Gische, Kern, Singh, JJ.


4900 1902/12

[*1]The People of the State of New York, Respondent,
vRamon Sanchez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered May 5, 2015, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 9, 2017
CLERK